UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO 63101 (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of February 1, 2008:25,969,199. RALCORP HOLDINGS, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 17 SIGNATURES 17 (i) PART I. FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended December 31, 2007 2006 Net Sales $ 650.7 $ 522.7 Cost of products sold (537.3 ) (416.9 ) Gross Profit 113.4 105.8 Selling, general and administrative expenses (69.3 ) (61.2 ) Interest expense, net (11.5 ) (8.8 ) Gain (loss) on forward sale contracts 37.8 (17.9 ) Restructuring charges (.7 ) - Earnings before Income Taxes and Equity Loss 69.7 17.9 Income taxes (24.5 ) (6.1 ) Earnings before Equity Loss 45.2 11.8 Equity in loss of Vail Resorts, Inc., net of related deferred income taxes (2.8 ) (4.2 ) Net Earnings $ 42.4 $ 7.6 Earnings per Share Basic $ 1.66 $ .28 Diluted $ 1.61 $ .28 See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended December 31, 2007 2006 Net Earnings $ 42.4 $ 7.6 Other comprehensive income (loss) 4.4 (.1 ) Comprehensive Income $ 46.8 $ 7.5 See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) Dec. 31, Sept. 30, 2007 2007 Assets Current Assets Cash and cash equivalents $ 19.8 $ 9.9 Investment in Ralcorp Receivables Corporation 42.9 55.3 Receivables, net 85.2 96.0 Inventories 234.6 227.1 Prepaid expenses and other current assets 11.3 10.4 Total Current Assets 393.8 398.7 Investment in Vail Resorts, Inc. 106.6 110.9 Property, Net 453.6 460.6 Goodwill 571.4 569.3 Other Intangible Assets, Net 262.8 270.5 Other Assets 40.5 43.1 Total Assets $ 1,828.7 $ 1,853.1 Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ 122.9 $ 118.6 Book cash overdrafts 30.4 32.2 Deferred income taxes 8.0 5.2 Other current liabilities 103.6 67.5 Total Current Liabilities 264.9 223.5 Long-term Debt 723.6 763.6 Deferred Income Taxes 48.9 39.9 Other Liabilities 263.0 342.7 Total Liabilities 1,300.4 1,369.7 Shareholders' Equity Common stock .3 .3 Additional paid-in capital 124.8 121.6 Common stock in treasury, at cost (262.0 ) (256.9 ) Retained earnings 643.5 601.1 Accumulated other comprehensive income 21.7 17.3 Total Shareholders' Equity 528.3 483.4 Total Liabilities and Shareholders' Equity $ 1,828.7 $ 1,853.1 See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Three Months Ended December 31, 2007 2006 Cash Flows from Operating Activities Net earnings $ 42.4 $ 7.6 Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization 22.8 17.6 Stock-based compensation expense 3.2 1.8 (Gain) loss on forward sale contracts (37.8 ) 17.9 Equity in loss of Vail Resorts, Inc. 4.3 6.4 Deferred income taxes 9.5 (12.0 ) Sale of receivables, net 10.7 53.0 Other changes in current assets and liabilities, net of effects of business acquisitions (.6 ) (12.2 ) Other, net 14.3 8.6 Net Cash Provided by Operating Activities 68.8 88.7 Cash Flows from Investing Activities Business acquisitions, net of cash acquired (2.7 ) (173.1 ) Additions to property and intangible assets (9.2 ) (8.2 ) Net Cash Used by Investing Activities (11.9 ) (181.3 ) Cash Flows from Financing Activities Repayments of long-term debt (39.7 ) (29.0 ) Net (repayments) borrowings under revolving credit arrangements (.3 ) 101.9 Advance proceeds from forward sale of investment - 29.5 Purchases of treasury stock (5.6 ) (2.5 ) Proceeds from exercise of stock options .3 .4 Change in book cash overdrafts (1.8 ) (12.6 ) Other, net .1 .2 Net Cash (Used) Provided by Financing Activities (47.0 ) 87.9 Net Increase (Decrease) in Cash and Cash Equivalents 9.9 (4.7 ) Cash and Cash Equivalents, Beginning of Period 9.9 19.1 Cash and Cash Equivalents, End of Period $ 19.8 $ 14.4 See accompanying Notes to Condensed Consolidate Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of the Company have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the periods presented.All such adjustments are of a normal recurring nature.Operating results for the periods presented are not necessarily indicative of the results for the full year.These statements should be read in conjunction with the financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended September 30, 2007.The significant accounting policies for the accompanying financial statements are the same as disclosed in that Annual Report except for the effects of the adoption of FIN 48, as described in Note 2. NOTE 2 – INCOME TAXES The Company adopted FASB Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes,” as of October 1, 2007.The total amount of unrecognized tax benefits at that date was approximately $1.6, all of which would affect the effective tax rate if recognized, and related accrued interest was $.2.Interest due to an underpayment of income taxes is classified as income taxes.The adoption of FIN 48 had no significant effects on earnings or retained earnings. Federal returns for tax years after September 30, 2003 remain subject to examination, along with various state returns for the past two to six years and Canadian returns for the past two years.One state uncertainty is currently being addressed with the state taxing authority and is expected to be resolved within the next 12 months.Related unrecognized tax benefits totaling approximately $.9 are classified as “Other current liabilities” on the balance sheet, while approximately $.9 of unrecognized tax benefits were reclassified to “Other Liabilities” upon adoption of FIN 48. NOTE 3 – ACQUISITIONS On August 14, 2007, the Company acquired certain assets and lease obligations of Pastries Plus of Utah, Inc. a manufacturer of branded and private label thaw-and-sell cookies reported in the Frozen Bakery Products segment.On March 16, 2007, the Company acquired Bloomfield Bakers and its affiliate, Lovin Oven L.L.C., a manufacturer of nutritional and cereal bars and natural and organic specialty cookies, crackers, and cereals reported within the Cereals, Crackers & Cookies segment.On November 10, 2006, the Company acquired Cottage Bakery, Inc. a manufacturer of frozen par-baked breads and frozen dough sold in the retail and foodservice channels reported in the Frozen Bakery Products segment.Ralcorp’s consolidated financial statements include the results of operations for these acquisitions since their respective acquisition dates.The following pro forma information discloses Ralcorp’s results of operations as though these business combinations had been completed as of October 1, 2006.These pro forma results do not necessarily reflect the actual results of operations that would have been achieved, nor are they necessarily indicative of future results of operations. Three Months Ended December 31, 2006 Net sales $ 580.8 Net earnings 7.0 Basic earnings per share .26 Diluted earnings per share .26 4 On November 15, 2007, the Company announced the signing of a definitive agreement with Kraft Foods Inc. to merge Post ready-to-eat cereals into Ralcorp in an all-stock transaction.After the merger, Kraft shareholders will own approximately 54 percent and current Ralcorp shareholders will own approximately 46 percent of the combined company.Further, Ralcorp will assume approximately $960 of debt.The transaction is subject to customary closing conditions, including regulatory and Ralcorp shareholder approvals.Closing is expected to occur in the second half of fiscal 2008.As of December 31, 2007, $3.3 of related acquisition costs had been capitalized and included in “Other Assets” on the balance sheet.Once the merger is completed, those costs and other acquisition costs will be allocated to the assets and liabilities acquired, including goodwill. NOTE 4 – RESTRUCTURING CHARGES In October 2007, the Company announced plans to close its plant in Billerica, MA, and transfer the production to other facilities within the Snack Nuts & Candy segment.For the quarter ended December 31, 2007, restructuring charges for this project consist of a $.5 accrual for employee termination benefits, included in “Other current liabilities” on the balance sheet.The closure, which impacts approximately 90 employees, is expected to be completed during the third quarter of fiscal 2008, and additional termination benefits are expected to total approximately $.5. Restructuring charges for the quarter ended December 31, 2007 also include residual costs totaling $.2 related to the closure of the Frozen Bakery Products plant in Blue Island, IL, which was substantially completed in fiscal 2007. NOTE 5 – PENSION AND OTHER POSTRETIREMENT BENEFITS The Company sponsors qualified and supplemental noncontributory defined benefit pension plans and other postretirement benefit plans for certain of its employees.The following table provides the components of net periodic benefit cost for the plans. Three Months Ended December 31, 2007 2006 Pension Benefits Service cost $ .6 $ .6 Interest cost 2.8 2.8 Expected return on plan assets (3.7 ) (3.6 ) Amortization of unrecognized net loss .6 1.1 Net periodic benefit cost $ .3 $ .9 Other Benefits Service cost $ - $ .1 Interest cost .3 .3 Amortization of unrecognized net loss .1 - Net periodic benefit cost $ .4 $ .4 NOTE 6 – EQUITY INVESTMENT IN VAIL RESORTS, INC. Ralcorp owns approximately 19% of the outstanding common stock of Vail Resorts, Inc. (NYSE:MTN) and accounts for this investment using the equity method.Vail’s fiscal year ends July 31, so Ralcorp reports equity earnings on a two-month time lag.Vail’s summarized financial information follows: Three Months Ended October 31, 2007 2006 Net revenues $ 97.9 $ 113.5 Total operating expenses 150.1 164.4 Loss from operations $ (52.2 ) $ (50.9 ) Net loss $ (24.6 ) $ (35.8 ) 5 NOTE 7 – EARNINGS PER SHARE The weighted-average shares outstanding for basic and diluted earnings per share were as follows (in thousands): Three Months Ended December 31, 2007 2006 Weighted Average Shares for Basic Earnings per Share 25,470 26,779 Dilutive effect of: Stock options 568 520 Stock appreciation rights 71 26 Restricted stock awards 84 58 Weighted Average Shares for Diluted Earnings per Share 26,193 27,383 During the three months ended December 31, 2007, 435,000 stock appreciation rights at $56.56 per share were outstanding and could potentially dilute basic earnings per share in the future, but were not included in the computation of diluted earnings per share for the period because they were antidilutive. NOTE 8 – SALE OF RECEIVABLES The Company has an agreement to sell, on an ongoing basis, all of the trade accounts receivable of certain of its subsidiaries to a wholly owned, bankruptcy-remote subsidiary named Ralcorp Receivables Corporation (RRC).The accounts receivable of the Frozen Bakery Products segment and the Medallion and Bloomfield businesses have not been incorporated into the agreement and are not currently being sold to RRC.RRC can in turn sell up to $66.0 of ownership interests in qualifying receivables to a bank commercial paper conduit.RRC is a qualifying special purpose entity under FAS 140, and the sale of Ralcorp receivables to RRC is considered a true sale for accounting, tax and legal purposes.As of December 31, 2007, the outstanding balance of receivables (net of an allowance for doubtful accounts) sold to RRC was $99.4 and proceeds received from the conduit were $56.5, resulting in a retained interest of $42.9 reflected on the Company’s consolidated balance sheet as an “Investment in Ralcorp Receivables Corporation.”As of September 30, 2007, the outstanding balance of receivables sold to RRC was $101.1 and the proceeds received from the conduit were $45.8, resulting in a subordinated retained interest of $55.3.Discounts related to the sale of receivables totaled $.7 and $.3 in the three months ended December 31, 2007 and 2006, respectively, and are included on the statement of earnings in selling, general and administrative expenses. NOTE 9 – INVENTORIES consisted of: Dec. 31, Sept. 30, 2007 2007 Raw materials and supplies $ 116.3 $ 106.2 Finished products 121.9 123.1 238.2 229.3 Allowance for obsolete inventory (3.6 ) (2.2 ) $ 234.6 $ 227.1 NOTE 10 – PROPERTY, NET consisted of: Dec. 31, Sept. 30, 2007 2007 Property at cost $ 855.0 $ 847.7 Accumulated depreciation (401.4 ) (387.1 ) $ 453.6 $ 460.6 6 NOTE 11 – OTHER INTANGIBLE ASSETS, NET consisted of: Dec. 31, Sept. 30, 2007 2007 Computer software $ 45.5 $ 45.2 Customer relationships 263.0 262.9 Trademarks 20.2 20.2 Other 13.0 14.0 341.7 342.3 Accumulated amortization (78.9 ) (71.8 ) $ 262.8 $ 270.5 Amortization expense related to intangible assets was: Three Months Ended December 31, 2007 2006 Computer software $ 1.0 $ .9 Customer relationships 5.2 2.8 Trademarks .3 .4 Other .6 - $ 7.1 $ 4.1 For the intangible assets recorded as of December 31, 2007, total amortization expense of $33.8, $33.6, $29.4, $24.6, and $23.8 is scheduled for fiscal 2008, 2009, 2010, 2011, and 2012, respectively. NOTE 12 – LONG-TERM DEBT consisted of: December 31, 2007 September 30, 2007 Balance Rate Balance Rate Fixed Rate Senior Notes, Series B $ 87.0 4.24% $ 116.0 4.24% Fixed Rate Senior Notes, Series C 50.0 5.43% 50.0 5.43% Fixed Rate Senior Notes, Series D 64.3 4.76% 75.0 4.76% Fixed Rate Senior Notes, Series E 100.0 5.57% 100.0 5.57% Fixed Rate Senior Notes, Series F 75.0 5.43% 75.0 5.43% Floating Rate Senior Notes, Series G 50.0 5.45% 50.0 5.95% Floating Rate Senior Notes, Series H 50.0 5.45% 50.0 5.95% Fixed Rate Senior Notes, Series I-1 75.0 5.56% 75.0 5.56% Fixed Rate Senior Notes, Series I-2 25.0 5.58% 25.0 5.58% Fixed Rate Senior Notes, Series J 100.0 5.93% 100.0 5.93% Industrial Development Revenue Bond 5.6 3.23% 5.6 3.84% $150 Revolving Credit Agreement 25.0 5.38% 20.0 5.69% Uncommitted credit arrangements 16.6 5.05% 21.8 5.87% Other .1 Various .2 Various $ 723.6 $ 763.6 Approximately $56.3 of the debt outstanding at December 31, 2007 must be repaid within one year but was classified as long-term based upon management’s intent and ability to refinance it on a long-term basis. 7 NOTE 13 – FORWARD SALE CONTRACTS During the quarter ended December 31, 2005, Ralcorp entered into a forward sale contract relating to 1.78 million shares of its Vail common stock.Under the contract, at the maturity dates (half on November 21, 2008 and half on November 22, 2010) the Company can deliver a variable number of shares of Vail stock (or cash) to the counterparty.During the quarter ended June 30, 2006, the Company entered into a similar agreement relating to 1.97 million additional shares of its Vail common stock, with maturity dates of November 18, 2009 and November 16, 2011.A third contract was entered into during the quarter ended December 31, 2006, relating to 1.2 million additional shares, with a maturity date of November 15, 2013.The calculation of the number of shares ultimately delivered will depend on the price of Vail shares at settlement and includes a price collar.Ralcorp received $50.5, $60.0, and $29.5, respectively, under the discounted advance payment feature of the contracts.Amortization of the corresponding $11.0, $15.5, and $17.6 discounts is included in “Interest expense, net” on the statement of earnings and totaled $2.1 and $1.8 for the three months ended December 31, 2007 and 2006, respectively.At December 31, 2007, the fair value of the contracts was $213.8, of which $42.1 was included in “Other current liabilities” and $171.7 was included in “Other Liabilities” on the balance sheet.Because Ralcorp accounts for its investment in Vail Resorts using the equity method, these contracts, which are intended to hedge the future sale of those shares, are not eligible for hedge accounting.Therefore, any gains or losses on the contracts are immediately recognized in earnings. NOTE 14 – SHAREHOLDERS’ EQUITY During the three months ended December 31, 2007, the Company repurchased 100,000 shares of its common stock at a total cost of $5.6.As of December 31, 2007, there were 7,329,837 shares in treasury and 25,681,480 shares outstanding.As of September 30, 2007, there were 7,242,196 shares in treasury and 25,769,121 shares outstanding. Accumulated other comprehensive income increased $4.4 during the three months ended December 31, 2007 as a result of a $6.1 net increase in gains from cash flow hedging activities and a $.5 increase in the foreign currency translation adjustment, offset by $2.2 of related income tax adjustments. 8 NOTE 15 – SEGMENT INFORMATION The following tables present information about the Company’s reportable segments.Management evaluates each segment’s performance based on its profit contribution, which is profit or loss from operations before income taxes, interest, costs related to restructuring activities, and other unallocated corporate income and expenses. Three Months Ended December 31, 2007 2006 Net Sales Ralston Foods $ 194.8 $ 120.3 Bremner 82.5 78.8 Cereals, Crackers & Cookies 277.3 199.1 Frozen Bakery Products 182.5 148.5 Dressings, Syrups, Jellies & Sauces 109.8 100.7 Snack Nuts & Candy 81.1 74.4 Total $ 650.7 $ 522.7 Profit Contribution Cereals, Crackers & Cookies $ 27.4 $ 19.9 Frozen Bakery Products 17.7 19.7 Dressings, Syrups, Jellies & Sauces 1.7 4.5 Snack Nuts & Candy 6.4 8.2 Total segment profit contribution 53.2 52.3 Interest expense, net (11.5 ) (8.8 ) Gain (loss) on forward sale contracts 37.8 (17.9 ) Restructuring charges (.7 ) - Stock-based compensation expense (3.2 ) (1.8 ) Other unallocated corporate expenses (5.9 ) (5.9 ) Earnings before income taxes and equity loss $ 69.7 $ 17.9 Depreciation and Amortization Cereals, Crackers & Cookies $ 9.3 $ 6.6 Frozen Bakery Products 9.2 7.0 Dressings, Syrups, Jellies & Sauces 2.0 2.1 Snack Nuts & Candy 1.0 .8 Corporate 1.3 1.1 Total $ 22.8 $ 17.6 Dec. 31, Sept. 30, 2007 2007 Assets Cereals, Crackers & Cookies $ 531.5 $ 531.3 Frozen Bakery Products 792.6 811.4 Dressings, Syrups, Jellies & Sauces 150.8 140.5 Snack Nuts & Candy 104.6 106.8 Total segment assets 1,579.5 1,590.0 Investment in Ralcorp Receivables Corporation 42.9 55.3 Investment in Vail Resorts, Inc. 106.6 110.9 Other unallocated corporate assets 99.7 96.9 Total $ 1,828.7 $ 1,853.1 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion summarizes the significant factors affecting the consolidated operating results, financial condition, liquidity and capital resources of Ralcorp Holdings, Inc.This discussion should be read in conjunction with the financial statements under Item 1 and the CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS under this Item 2.The terms “our,” “we,” “Company,” and “Ralcorp” as used herein refer to Ralcorp Holdings, Inc. and its consolidated subsidiaries.The terms “base business” and “base businesses” as used herein refer to businesses that were owned by Ralcorp (and therefore included in our operating results) for the entire duration of each of the periods presented (i.e., excluding businesses acquired since the beginning of the comparative period of the prior fiscal year).We have included financial measures for our base businesses (such as sales growth excluding acquisitions) because they provide useful and comparable trend information regarding the results of those businesses without the effects of incremental results from recent acquisitions. RESULTS OF OPERATIONS Consolidated In the first quarter of fiscal 2008, we continued to benefit from our acquisition strategy while experiencing base business sales growth in many categories.Total segment profit contribution grew slightly, despite significant cost challenges.First quarter net earnings and earnings per share were much higher this year than last, but they include the effects of unrealized fair value adjustments on forward sale contracts. The following table summarizes key data (in millions of dollars, except for percentage data as indicated) that we believe is important for you to note as you read the consolidated results analysis discussions below.In addition, please refer to Note 15 to the financial statements in Item 1 (on the preceding page) for data regarding net sales and profit contribution by segment. Three Months Ended December 31, 2007 2006 Net earnings 42.4 7.6 Net sales 650.7 522.7 Cost of products sold as % of net sales 82.6% 79.8% SG&A as % of net sales 10.7% 11.7% Interest expense (11.5) (8.8) Gain (loss) on forward sale contracts 37.8 (17.9) Effective income tax rate 35.2% 34.1% Equity in loss of Vail Resorts, Inc. (4.3) (6.4) Net earnings were significantly higher in the first quarter of fiscal 2008 due primarily to non-cash gains and losses on forward sale contracts related to our investment in Vail Resorts, Inc.In the three months ended December 31, 2007, a gain on the contracts increased net earnings by approximately $24.3 million ($.93 per share), while a year ago, a loss on the contracts reduced net earnings by approximately $11.5 million ($.42 per share).More importantly, fiscal 2008 earnings were positively impacted by business acquisitions, organic growth in several categories, and improved pricing, but negatively impacted by higher ingredient costs in most segments and higher interest expense.More detailed discussion and analysis of these and other factors follows. 10 Net sales for the first quarter grew nearly 25% from a year ago, largely due to the timing of acquisitions.The approximate amounts of sales from significant recently acquired businesses are shown in the following table. Three Months Ended December 31, Business Acquired Reporting Segment Acquisition Date 2007 2006 Bloomfield Bakers Cereals, Crackers & Cookies March 16, 2007 $ 61.6 $ - Cottage Bakery Frozen Bakery Products November 10, 2006 33.9 15.6 $ 95.5 $ 15.6 Excluding sales from those acquisitions, our base business net sales grew more than 9%.That growth was the result of volume gains, selling price increases, and favorable mix in most of our base businesses.Selling prices have been raised in a number of our product categories in an effort to cover increasing input costs.Note the “Net Sales” comparisons by segment in Note 15 in Item 1, and refer to the segment discussions below for more detailed information about factors affecting net sales. Cost of products sold increased as a percentage of net sales as cost increases, net of the impacts of our hedging and forward purchase strategies, outpaced pricing adjustments in all segments.Compared to the first quarter of last year, changes in unit costs raised overall ingredient and packaging costs by approximately $25.7 million.Refer to the segment discussions below for more information. Selling, general and administrative expenses (SG&A) decreased as a percentage of net sales.This was primarily the result of the selling price increases, sales volume growth, and acquisition synergies, partially offset by higher amortization of intangibles, stock-based compensation costs, and discounts related to the sale of receivables.Amortization of intangible assets increased $3.0 million for the first quarter (see Note 11 in Item 1), compensation costs recognized for stock-based compensation awards increased $1.4 million, and discounts on the sale of receivables (see Note 8 in Item 1) were up $.4 million. Interest expense increased as a result of higher average outstanding debt levels and interest rates, as well as incremental amortization of prepayment discounts on our Vail forward sale contracts.The increase in debt was mainly due to borrowings used to fund the Cottage Bakery and Bloomfield Bakers acquisitions and the repurchase of Ralcorp stock.The weighted average interest rate on all of the Company’s outstanding debt was 5.1% and 4.9% in the first quarter of fiscal 2008 and 2007, respectively.Discount amortization on our Vail forward sale contracts increased $.3 million from last year because a contract was added in November of 2006 (see Note 13 in Item 1). Gain (loss) on forward sale contracts– Net earnings were affected by non-cash gains and losses on our forward sale contracts related to a total of 4,950,100 of our shares of Vail Resorts, Inc.The contracts include a collar on the Vail stock price and the prepayment of proceeds at a discount (whereby Ralcorp received a total of $140.0 million).Because Ralcorp accounts for its investment in Vail Resorts using the equity method, these contracts, which are intended to hedge the future sale of those shares, are not eligible for hedge accounting.Therefore, gains or losses on the contracts are immediately recognized in earnings.The fair value of the contracts is dependent on several variables, including the market price of Vail stock (which increased from $40.02 at September 30, 2006, to $44.82 at December 31, 2006, but decreased from $62.29 at September 30, 2007, to $53.81 at December 31, 2007), estimated future Vail stock price volatility, interest rates, and the time remaining to the contract maturity dates.For more information on these contracts, see Note 13 in Item 1 and LIQUIDITY AND CAPITAL RESOURCES below. Income taxes– For the first quarter of fiscal 2008, the effective income tax rate on earnings before income taxes and equity loss was higher than in last year’s first quarter as a result of the effects of gains and losses on forward sale contracts (for which deferred taxes are recognized at just over 35%).Last year’s loss reduced pre-tax earnings, so the Canadian tax benefits related to the Western Waffles entities (approximately $350,000 per quarter) were proportionally higher, which brought the effective tax rate down.Conversely, this year’s gain increased pre-tax earnings, so the Canadian tax benefits were proportionally smaller, which raised the effective rate.Excluding the effects of the Canadian tax benefits and the Vail contracts and earnings, the Company’s incremental tax rate is currently estimated at approximately 36%. Equity in earnings of Vail Resorts, Inc.– Ralcorp holds approximately 19% of the outstanding common stock of Vail Resorts, Inc. (NYSE: MTN) and accounts for this investment using the equity method.Vail Resorts operates on a fiscal year ending July 31; therefore, we report our portion of Vail Resorts’ operating results on a two-month time lag.Vail Resorts’ operations are highly seasonal, typically yielding income for the second and third fiscal quarters and losses for the first and fourth fiscal quarters.Deferred taxes on these amounts were provided at approximately 35.0% and 35.3% in fiscal 2007 and fiscal 2008, respectively. 11 Cereals, Crackers & Cookies Net sales in the Cereals, Crackers & Cookies segment grew 39% for the first quarter, primarily due to incremental sales from the Bloomfield acquisition.Excluding the Bloomfield business, net sales grew 8% from last year’s first quarter, with increases at both the Ralston Foods cereal and snacks division and the Bremner cracker and cookie division.The following table shows year-over-year sales volume changes by division and product category. Ralston Foods (excl. Bloomfield) Ready-to-eat (RTE) cereal 4% Hot cereal -6% Snacks 1% Co-manufacturing 99% Other minor categories 6% Total 6% Bremner Crackers -5% Cookies 7% Co-manufacturing 2% Total 0% At Ralston Foods, the net sales growth is attributable to both higher volumes and higher prices.The doubling of cereal co-manufacturing business added approximately $7 million.Our first quarter hot cereal volume declined this year (along with the overall hot cereal category) after increasing 7% last year.At Bremner, the increase in sales was due to higher selling prices, as overall volume was flat.The increase in cookie sales was driven by an expanded product offering with a major customer. Results from the acquired Bloomfield business added about $4 million (net of intangible asset amortization of $1.9 million) to the Cereals, Crackers & Cookies segment’s profit contribution in the quarter.In the base businesses of the segment, raw material cost and production cost increases were offset by the selling price increases.The raw material unit costs impact was approximately $6.9 million, with the most notable cost increases occurring in wheat and corn products, oats, and soybean oil.Cereal co-manufacturing contributed approximately $3 million more profit in this year’s first quarter than a year ago. Frozen Bakery Products The Frozen Bakery Products segment’s net sales grew 23% as a result of 9% volume growth, a full quarter of sales from Cottage Bakery, and selling price improvements.Excluding results from Cottage, sales volume grew 12% in the foodservice channel due to new products and customers as well as increased volumes with most existing customers, 5% in the in-store bakery channel due to increased distribution with most major customers, and 14% in the retail channel driven by private label products. Though the segment’s profit contribution was boosted by incremental profits from Cottage and the base business sales growth, those effects were overcome by increased costs.Overall ingredient costs were unfavorable by $6.7 million, driven by increases in flour, eggs and dairy products.Manufacturing expenses were nearly $4 million higher driven by higher plant operating costs from increased staffing and wage changes, higher depreciation, and higher maintenance expense, as well as some production inefficiencies at facilities faced with rapid increases in production volumes in this year’s first quarter.In addition, the segment’s Canadian operations were hurt by the decline in the value of the U.S. dollar relative to the Canadian dollar, which dropped from an average of about 1.14 last year to approximately .98 this year.Less than 20% of the sales of those operations are denominated in Canadian dollars (with the rest denominated in U.S. dollars) compared to nearly 90% of expenses, and the change in the average exchange rate increased the U.S. dollar equivalent of the net Canadian dollar expenses by approximately $1.6 million, net of the effects of foreign currency hedging activities. Dressings, Syrups, Jellies & Sauces In the Dressings, Syrups, Jellies & Sauces segment, also known as Carriage House, net sales grew 9%, primarily as a result of price increases in response to rapidly rising costs over the past year.In addition, the segment’s sales benefited from a favorable sales mix and an overall volume increase.The following table shows sales volume changes from last year’s first quarter by product category.The increase in peanut butter sales volume was primarily due to a February recall of a competitor’s products and amounted to approximately $5 million of additional net sales in this year’s first quarter. 12 Peanut butter 47% Preserves & jellies -1% Table syrup 4% Spoonable
